DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 03/18/2021.

Claim Status
Claims 1-18, 20-26, 28-31 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 03/18/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-13, 20-24, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2017/0202015 in view of Banerjee, US 2010/0284380.

For claim 1. Li teaches: A method for wireless communication by a wireless communication device for use in a first access point (AP) of a wireless local area network (WLAN) ) (Li, fig 1B-1C, paragraph 56-68”) comprising: 
receiving, from a first station (STA), a traffic specification (TSPEC) message that indicates at least a first uplink quality of service (QoS) parameter based on traffic characteristics of the first STA; (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN”; paragraph 35, “During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-
selecting an uplink access mode based, at least in part, on the first uplink QoS parameter; (Li, fig 1B-1C, paragraph 56-68, “Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN.”)
and causing the first STA to use the selected uplink access mode for uplink wireless communications from the first STA to the AP to satisfy the first uplink QoS parameter. (Li, fig 1B-1C, paragraph 56-68, “Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)
Even though as discussed above, it’s implicit that QoS parameters are specified via TSPEC, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art below to teach such fact.
Banerjee from the same or similar fields of endeavor teaches: QoS parameters are specified via TSPEC (Banerjee, paragraph 26, “In the IEEE IEEE-802.11e Standard, when a QSTA has a traffic stream (TS) such as an audio-video (AV) stream to transmit, it sends an add TS (ADDTS) request to QAP to ask for transmission permission for the TS before starting transmission. Such ADDTS request includes a 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Banerjee into Li, since Li suggests a technique for communicating QoS information such as channel access preference, and Banerjee suggests the beneficial way of communicating such information via TSPEC since TSPEC is well-known and well-used in the art to specify QoS information (Banerjee, paragraph 26) thus using TSPEC would ease implementation and improve compatibility in the analogous art of communication.

For claim 2. Li and Banerjee disclose all the limitations of claim 1, and Li further teaches: wherein the uplink access mode includes at least one member selected from a group consisting of a single user (SU) access mode, an uplink multi-user (UL-MU) scheduled access mode, a multi-user enhanced distributed controlled access (MU EDCA) access mode, a low latency (LL) access mode, and combinations thereof. (Li, fig 1B-1C, paragraph 56-68, “The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point”; paragraph 30-35, EDCA is low latency)

For claim 3. Li and Banerjee disclose all the limitations of claim 2, and Li further teaches: wherein determining the uplink access mode includes: determining whether the UL-MU scheduled access mode can be used to satisfy the first uplink QoS parameter; selecting the UL-MU scheduled access mode in response to a determination that the UL-MU scheduled access mode can be used to satisfy the first uplink QoS parameter; (Li, fig 1B-1C, paragraph 56-68, “the access point receives a 
and allocating resources of the UL-MU scheduled access mode for the first STA to satisfy the first uplink QoS parameter. (Li, paragraph 29, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending for the communication medium. The STA can transmit without contention because an associated AP contends the communication medium on behalf of the STA and grants transmission opportunities to the STA using trigger frames. The communication medium can be shared by multiple STAs to transmit in the uplink to the AP, and thus this type of access can also be referred to as trigger-based, multi-user (MU) uplink (UL) access transmission.”)

For claim 4. Li and Banerjee disclose all the limitations of claim 3, and Li further teaches: wherein allocating resources includes transmitting a quantity of trigger frames to the first STA over a duration of time to satisfy the first uplink QoS parameter. (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN”; paragraph 29, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending for the communication medium. The STA can 

For claim 5. Li and Banerjee disclose all the limitations of claim 3, and Li further teaches: wherein allocating resources includes transmitting a plurality of trigger frames to the first STA, wherein the plurality of trigger frames are transmitted using a periodicity to satisfy the first uplink QoS parameter. (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN”; paragraph 29, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending for the communication medium. The STA can transmit without contention because an associated AP contends the communication medium on behalf of the STA and grants transmission opportunities to the STA using trigger frames. The communication medium can be shared by multiple STAs to transmit in the uplink to the AP, and thus this type of access can also be referred to as trigger-based, multi-user (MU) uplink (UL) access transmission.”; paragraph 29-31, TXOP duration, trigger frame interval)

For claim 6. Li and Banerjee disclose all the limitations of claim 3, and Li further teaches: wherein allocating resources includes transmitting one or more trigger frames that allocate a first amount of uplink resources to the first STA to satisfy the first uplink QoS parameter. (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN”; paragraph 29, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending for the communication medium. The STA can transmit without contention because an associated AP contends the communication medium on behalf of the STA and grants transmission opportunities to the STA using trigger frames. The communication medium can be shared by multiple STAs to transmit in the uplink to the AP, and thus this type of access can also be referred to as trigger-based, multi-user (MU) uplink (UL) access transmission.”; paragraph 29-31, TXOP duration, trigger frame interval)

For claim 7. Li and Banerjee disclose all the limitations of claim 2, and Li further teaches: wherein determining the uplink access mode includes: determining that the UL-MU scheduled access mode cannot satisfy the first uplink QoS parameter; selecting a contention-based uplink access mode in response to a determination that the UL-MU scheduled access mode cannot satisfy the first uplink QoS parameter, wherein the contention-based uplink access mode includes one of the SU access mode, the MU EDCA access mode, or the LL access mode; (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based 
and causing the first STA to use the contention-based uplink access mode. (Li, fig 1B-1C, paragraph 56-68, “Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)

For claim 11. Li and Banerjee disclose all the limitations of claim 2, and Li further teaches: wherein determining the uplink access mode includes: selecting the combination of the UL-MU scheduled access mode and MU EDCA access mode; allocating resources of the UL-MU scheduled access mode for a first portion of the uplink access for the first STA; and causing the first STA to use the MU EDCA access mode for a second portion of the uplink access. (Li, fig 1B-1C, paragraph 56-68, “The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access preference and/or a communication performance metric associated with communication in the WLAN… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point”; paragraph 29, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending 

For claim 12. Li and Banerjee disclose all the limitations of claim 1, and Li further teaches: wherein the first STA is configured to use a multi-user (MU) association for use with a UL-MU scheduled access mode, the method further comprising: determining that the UL-MU scheduled access mode cannot satisfy the first uplink QoS parameter and that a single-user (SU) association can satisfy the first uplink QoS parameter; and causing the first STA to use the SU association with a SU access mode for the uplink access rather than the MU association. (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)

For claim 13. Li and Banerjee disclose all the limitations of claim 1, and Li further teaches: further comprising: receiving a second uplink QoS parameter from the first STA; and controlling the uplink access for uplink wireless communications from the first STA based, at least in part, on both the first uplink QoS parameter and the second QoS parameter. (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)

For claim 20. Li and Banerjee disclose all the limitations of claim 1, and Li further teaches: wherein the first uplink QoS parameter indicates at least one member selected from a group consisting of: requested minimum throughput, requested maximum latency, and requested maximum jitter. (Li, paragraph 37, “the communication performance metric may include: a received signal strength (RSS), a data rate, a data rate for successful communication (which is sometimes referred to as a `throughput`), an error rate (such as a retry or resend rate), a mean-squared error of equalized signals relative to an equalization target, inter-symbol interference, multi-path interference, a signal-to-noise ratio (SNR), a width of an eye pattern, a ratio of a number of bytes successfully communicated during a time interval (such as during a time period of one to ten seconds) to an estimated maximum number of bytes that can 

For claim 21. Li and Banerjee disclose all the limitations of claim 1, and Li further teaches: further comprising: receiving at least a second uplink QoS parameter from a second STA; and distributing available uplink access resources between the first STA and the second STA based, at least in part, on the first uplink QoS parameter and the second uplink QoS parameter. (Li, fig 1B-1C, paragraph 56-68, “The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access preference and/or a communication performance metric associated with communication in the WLAN… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point”; paragraph 29, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending for the communication medium. The STA can transmit without contention because an associated AP contends the communication medium on behalf of the STA and grants transmission opportunities to the STA using trigger frames. The communication medium can be shared by multiple STAs to transmit in the uplink to the AP, and thus this type of access can also be referred to as trigger-based, multi-user (MU) uplink (UL) access transmission.”)

For claim 22. Li teaches: A wireless communication device for use in an access point (AP) of a wireless local area network (WLAN), comprising: at least one processor; at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor, (Li, fig 2, paragraph 69-84) causes the wireless communication device to perform operations comprising: 
receiving, from a first station (STA), a traffic specification (TSPEC) message that indicates at least a first uplink quality of service (QoS) parameter based on traffic characteristics of the first STA; (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN”; paragraph 35, “During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-based access schedule; or that it is not ok to only use a trigger-based access schedule, i.e., that the electronic device wants to use both trigger-based access and EDCA even if the resulting throughput may be reduced and which of the access mechanisms is preferred over the other.”; channel access preference is clearly a QoS parameter based on the traffic characteristics of the electronic device; implicit that QoS parameters are specified via TSPEC)
selecting an uplink access mode based, at least in part, on the first uplink QoS parameter; (Li, fig 1B-1C, paragraph 56-68, “Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN.”)
and causing the first STA to use the selected uplink access mode for uplink wireless communications from the first STA to the AP to satisfy the first uplink QoS parameter. (Li, fig 1B-1C, paragraph 56-68, “Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)
Even though as discussed above, it’s implicit that QoS parameters are specified via TSPEC, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art below to teach such fact.
Banerjee from the same or similar fields of endeavor teaches: QoS parameters are specified via TSPEC (Banerjee, paragraph 26, “In the IEEE IEEE-802.11e Standard, when a QSTA has a traffic stream (TS) such as an audio-video (AV) stream to transmit, it sends an add TS (ADDTS) request to QAP to ask for transmission permission for the TS before starting transmission. Such ADDTS request includes a traffic specification (TSPEC) which specifies the characteristics and QoS expectations of the TS, e.g., TS ID, data rate, data unit size, desired PHY rate, medium access method ( EDCA or HCCA), etc.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Banerjee into Li, since Li suggests a technique for communicating QoS information such as channel access preference, and Banerjee suggests the beneficial way of communicating such information via TSPEC since TSPEC is well-known and well-used in the art to specify QoS information (Banerjee, paragraph 26) thus using TSPEC would ease implementation and improve compatibility in the analogous art of communication.

For claim 23. Li and Banerjee disclose all the limitations of claim 22, and Li further teaches: wherein the uplink access mode includes at least one member selected from a group consisting of a SU access mode, an UL-MU scheduled access mode, a MU EDCA access mode, a LL access mode, and combinations thereof, (Li, fig 1B-1C, paragraph 56-68, “The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point”; paragraph 30-35, EDCA is low latency)
and wherein the processor is further configured to: determine whether the UL-MU scheduled access mode can be used to satisfy the first uplink QoS parameter; select the UL-MU scheduled access mode in response to a determination that the UL-MU scheduled access mode can be used to satisfy the first uplink QoS parameter; (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)
and select a contention-based uplink access mode in response to a determination that the UL-MU scheduled access mode cannot satisfy the first uplink QoS parameter, wherein the contention-based 

For claim 24. Li teaches: A method for wireless communication by a wireless communication device for use in a first station (STA) of a wireless local area network (WLAN) (Li, fig 1B-1C, paragraph 56-68”) comprising: 
sending, to a first access point (AP), a traffic specification (TSPEC) message that indicates at least a first uplink quality of service (QoS) parameter based on traffic characteristics of the first STA; (Li, fig 1B-1C, paragraph 56-68, “the electronic device sends, to an access point, a channel access preference (operation 180). For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access 
and utilizing a selected uplink access mode to communicate uplink traffic to the first AP, the selected uplink access mode having been selected by the first AP to satisfy the first uplink QoS parameter, wherein the uplink access mode includes a SU access mode, a UL-MU scheduled access mode, a MU EDCA access mode, a LL access mode, or a combination thereof. (Li, fig 1B-1C, paragraph 56-68, “The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access preference and/or a communication performance metric associated with communication in the WLAN… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)
Even though as discussed above, it’s implicit that QoS parameters are specified via TSPEC, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art below to teach such fact.
Banerjee from the same or similar fields of endeavor teaches: QoS parameters are specified via TSPEC (Banerjee, paragraph 26, “In the IEEE IEEE-802.11e Standard, when a QSTA has a traffic stream (TS) such as an audio-video (AV) stream to transmit, it sends an add TS (ADDTS) request to QAP to ask for transmission permission for the TS before starting transmission. Such ADDTS request includes a 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Banerjee into Li, since Li suggests a technique for communicating QoS information such as channel access preference, and Banerjee suggests the beneficial way of communicating such information via TSPEC since TSPEC is well-known and well-used in the art to specify QoS information (Banerjee, paragraph 26) thus using TSPEC would ease implementation and improve compatibility in the analogous art of communication.

For claim 28. Li and Banerjee disclose all the limitations of claim 24, and Li further teaches: wherein the first STA is associated with the first AP using a multi-user (MU) association for use with the UL-MU scheduled access mode, the method further comprising: determining that the UL-MU scheduled access mode cannot satisfy the first uplink QoS parameter and that a single-user (SU) association can satisfy the first uplink QoS parameter; and establishing a wireless association with the first AP using the SU association with a SU access mode rather than the MU association. (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a 

For claim 29. Li and Banerjee disclose all the limitations of claim 24, and Li further teaches: wherein utilizing the uplink access mode to communicate the uplink traffic to the first AP includes: utilizing the UL-MU scheduled access mode for a first portion of the uplink traffic; and utilizing the contention-based uplink access mode for a second portion of the uplink traffic. (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)

For claim 30
sending to a first access point (AP), a traffic specification (TSPEC) message that indicates at least a first uplink quality of service (QoS) parameter based on traffic characteristics of the mobile station, (Li, fig 1B-1C, paragraph 56-68, “the electronic device sends, to an access point, a channel access preference (operation 180). For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access preference and/or a communication performance metric associated with communication in the WLAN.”; channel access preference is clearly a QoS parameter based on the traffic characteristics of the electronic device; implicit that QoS parameters are specified via TSPEC)
and utilizing a selected uplink access mode to communicate uplink traffic to the first AP, the selected uplink access mode having been selected by the first AP to satisfy the first uplink QoS parameter, wherein the uplink access mode includes a SU access mode, a UL-MU scheduled access mode, a MU EDCA access mode, a LL access mode, or a combination thereof. (Li, fig 1B-1C, paragraph 56-68, “The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access preference and/or a communication performance metric associated with communication in the WLAN… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)
Even though as discussed above, it’s implicit that QoS parameters are specified via TSPEC, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art below to teach such fact.
Banerjee from the same or similar fields of endeavor teaches: QoS parameters are specified via TSPEC (Banerjee, paragraph 26, “In the IEEE IEEE-802.11e Standard, when a QSTA has a traffic stream (TS) such as an audio-video (AV) stream to transmit, it sends an add TS (ADDTS) request to QAP to ask for transmission permission for the TS before starting transmission. Such ADDTS request includes a traffic specification (TSPEC) which specifies the characteristics and QoS expectations of the TS, e.g., TS ID, data rate, data unit size, desired PHY rate, medium access method ( EDCA or HCCA), etc.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Banerjee into Li, since Li suggests a technique for communicating QoS information such as channel access preference, and Banerjee suggests the beneficial way of communicating such information via TSPEC since TSPEC is well-known and well-used in the art to specify QoS information (Banerjee, paragraph 26) thus using TSPEC would ease implementation and improve compatibility in the analogous art of communication.

For claim 31. Li and Banerjee disclose all the limitations of claim 30, and Li further teaches: further comprising: at least one transceiver; at least one antenna coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver and to wirelessly receive signals for input into the at least one transceiver; and a housing that encompasses the at least one processor, the at least one memory, the at least one transceiver and at least a portion of the at least one antenna. (Li, fig 2, paragraph 69-84)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2017/0202015 in view of Banerjee, US 2010/0284380 and further in view of Dasylva, US 7,684,333.

For claim 8. Li and Banerjee disclose all the limitations of claim 7, and Li further teaches: further comprising the AP indicating one or more contention windows in a message to the first STA to cause the first STA to contend for uplink access during the one or more contention windows. (Li, fig 1B-1C, paragraph 56-68, “Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point”; implicit that the AP indicating one or more contention windows in a message to the first STA since EDCA includes contention windows; also see paragraph 44-47)
Even though Li implicitly teaches the AP indicating one or more contention windows in a message to the first STA to cause the first STA to contend for uplink access during the one or more contention windows as discussed above, Li doesn’t explicitly teach it.
Dasylva from the same or similar fields of endeavor teaches: indicating one or more contention windows in a message to the first STA to cause the first STA to contend for uplink access during the one or more contention windows (Dasylva, column 6, line 23-43, “Various parameters define m -EDCA operation. Such parameters include a minimum idle delay before contention, and minimum and maximum contention windows. The stations 16 store parameter values locally. The parameter values differ for each access category (queue). The access point 18 determines each access category and the length of each contention period, assigns each access category to one or more contention periods, and advertises the access categories to the stations in the BSS. Access points 18 also broadcast the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dasylva into Li and Banerjee, since Li suggests a technique for using contention-based access, and Dasylva suggests the beneficial way including into such technique contention windows with dynamically updated values so that the access point can manage the overall QoS performance (Dasylva, column 6, line 23-43) of in the analogous art of communication.

For claim 9. Li, Banerjee and Dasylva disclose all the limitations of claim 8, and Dasylva further teaches: further comprising modifying a quantity of the one or more contention windows to be indicated to the first STA such that the quantity of the one or more contention windows is sufficient to satisfy the first uplink QoS parameter. (Dasylva, column 6, line 23-34, “Various parameters define m -EDCA operation. Such parameters include a minimum idle delay before contention, and minimum and maximum contention windows. The stations 16 store parameter values locally. The parameter values differ for each access category (queue). The access point 18 determines each access category and the length of each contention period, assigns each access category to one or more contention periods, and advertises the access categories to the stations in the BSS. Access points 18 also broadcast the parameter values for each access category to the stations 16 and can dynamically update them. This enables an access point to manage the overall QoS performance.”)

For claim 10. Li and Banerjee disclose all the limitations of claim 7, however Li doesn’t teach: further comprising: modifying a contention parameter for a LL access category of the LL access mode, the contention parameter determined by the first AP based, at least in part, on the first uplink QoS parameter; and transmitting an indication to the first STA to cause the first STA to use the LL access category of the LL access mode. 
Dasylva from the same or similar fields of endeavor teaches: modifying a contention parameter for a LL access category of the LL access mode, the contention parameter determined by the first AP based, at least in part, on the first uplink QoS parameter; and transmitting an indication to the first STA to cause the first STA to use the LL access category of the LL access mode. (Dasylva, column 6, line 23-43, “Various parameters define m -EDCA operation. Such parameters include a minimum idle delay before contention, and minimum and maximum contention windows. The stations 16 store parameter values locally. The parameter values differ for each access category (queue). The access point 18 determines each access category and the length of each contention period, assigns each access category to one or more contention periods, and advertises the access categories to the stations in the BSS. Access points 18 also broadcast the parameter values for each access category to the stations 16 and can dynamically update them. This enables an access point to manage the overall QoS performance. The station that wins a contention is granted the right to use the wireless medium for a specified period, referred to as a Transmission Opportunity or TXOP.”; EDCA is low latency)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dasylva into Li and Banerjee, since Li suggests a technique for using low latency contention-based access such as EDCA, and Dasylva suggests the beneficial way including into such technique parameters such as contention windows with dynamically updated values so that the access point can manage the overall QoS performance (Dasylva, column 6, line 23-43) of in the analogous art of communication.

Claims 14-15, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2017/0202015 in view of Banerjee, US 2010/0284380 and further in view of Zhao, US 2016/0088636.

For claim 14. Li and Banerjee disclose all the limitations of claim 13, and Li further teaches: further comprising: and determining to change the current session configuration to satisfy the plurality of uplink QoS parameters. (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)
Li doesn’t teach: determining, by the first AP, that the first AP cannot satisfy at least one of a plurality of uplink QoS parameters; informing the first STA which one of the plurality of uplink QoS parameters cannot be satisfied using a current session configuration;
Zhao from the same or similar fields of endeavor teaches: determining, by the first AP, that the first AP cannot satisfy at least one of a plurality of uplink QoS parameters; informing the first STA which one of the plurality of uplink QoS parameters cannot be satisfied using a current session configuration; (Zhao, paragraph 112-113, “the secondary system 100 may be the secondary system having Quality of 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhao into Li and Banerjee, since Li suggests a technique for communicating quality of service request, and Zhao suggests the beneficial way including into such technique denying such request and in response to the denying of such request, adjusting the request according to the information indicated as denied when requesting again to improve chance of gaining access (Zhao, paragraph 112-113) in the analogous art of communication.

For claim 15. Li and Banerjee disclose all the limitations of claim 1, however Li doesn’t teach: further comprising: determining that the first AP cannot satisfy the first uplink QoS parameter; and informing the first STA that the first AP cannot satisfy the first uplink QoS parameter. 
Zhao from the same or similar fields of endeavor teaches: determining that the first AP cannot satisfy the first uplink QoS parameter; and informing the first STA that the first AP cannot satisfy the first uplink QoS parameter. (Zhao, paragraph 112-113, “the secondary system 100 may be the secondary system having Quality of Service (QoS) requirement, the request information sent by the secondary system 100 to the radio resource management system… When the radio resource management system sends the access request response information indicating "access denied" to the secondary system because the QoS requirement of the secondary system cannot be satisfied, the secondary system 100 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhao into Li and Banerjee, since Li suggests a technique for communicating quality of service request, and Zhao suggests the beneficial way including into such technique denying such request and in response to the denying of such request, adjusting the request according to the information indicated as denied when requesting again to improve chance of gaining access (Zhao, paragraph 112-113) in the analogous art of communication.

For claim 25. Li and Banerjee disclose all the limitations of claim 24, however Li doesn’t teach: further comprising: determining that the first AP cannot satisfy the first uplink QoS parameter using the selected uplink access mode; and sending a request for the first AP to indicate a desired uplink access mode that is different from the selected uplink access mode. 
Zhao from the same or similar fields of endeavor teaches: further comprising: determining that the first AP cannot satisfy the first uplink QoS parameter using the selected uplink access mode; and sending a request for the first AP to indicate a desired uplink access mode that is different from the selected uplink access mode. (Zhao, paragraph 112-113, “the secondary system 100 may be the secondary system having Quality of Service (QoS) requirement, the request information sent by the secondary system 100 to the radio resource management system… When the radio resource management system sends the access request response information indicating "access denied" to the secondary system because the QoS requirement of the secondary system cannot be satisfied, the secondary system 100 may correspondingly adjust the access request according to the type of the information indicating "access denied"… so as to expect to obtain access license when requesting for access again”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhao into Li and Banerjee, since Li suggests a technique for communicating quality of service request, and Zhao suggests the beneficial way including into such technique denying such request and in response to the denying of such request, adjusting the request according to the information indicated as denied when requesting again to improve chance of gaining access (Zhao, paragraph 112-113) in the analogous art of communication.

Allowable Subject Matter
Claims 16-18, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462